452 N.W.2d 269 (1990)
234 Neb. 630
Michael G. HELMS, Appellant and Cross-Appellee,
v.
Constance J. HELMS, Appellee and Cross-Appellant.
No. 89-775.
Supreme Court of Nebraska.
March 2, 1990.
David L. Herzog, Omaha, for appellant.
Jon S. Okun, of Wintroub, Rinden, Okun and Sens, Omaha, for appellee.
HASTINGS, C.J., and BOSLAUGH, WHITE, SHANAHAN, GRANT and FAHRNBRUCH, JJ.
*270 PER CURIAM.
In this dissolution of marriage case, petitioner husband appeals from the trial court's awarding of alimony and child support, claiming both are excessive, and further appeals from the awarding of sole custody of the children to the respondent wife. The respondent wife cross-appeals regarding the division of property.
The ultimate test in determining the appropriateness of the awards of alimony, child custody, and child support is reasonableness as determined by the facts in each case, and the trial court's determination normally will be affirmed in the absence of an abuse of discretion. See, Ensrud v. Ensrud, 234 Neb. 377, 451 N.W.2d 270 (1990); Hallan v. Hallan, 233 Neb. 261, 444 N.W.2d 896 (1989); Murrell v. Murrell, 232 Neb. 247, 440 N.W.2d 237 (1989).
We have reviewed the record de novo as we are required to do, and we have determined that the trial court did not abuse its discretion with regard to any of the matters of which complaint is made. Hallan v. Hallan, supra. The decree of the district court is affirmed. Appellant is ordered to pay $1,000 to appellee to apply to her attorney fees.
AFFIRMED.
CAPORALE, J., not participating.